Citation Nr: 1447471	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Whether new and material evidence has been received to reopen a claim of service connection for polyarticular gout.

3.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral vascular disease of the bilateral lower extremities with ulcers.

4.  Entitlement to service connection for peripheral vascular disease of the bilateral upper extremities.

5.  Entitlement to service connection for benign prostate hypertrophy.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

7.  Entitlement to a compensable rating for shell fragment wound of the left arm.

8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 

9.  Entitlement to special monthly compensation based on aid and attendance.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, December 2010, and January 2012 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida and Nashville, Tennessee.  

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in March 2014.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

Since an August 2013 statement of the case and supplemental statement of the case, new evidence consisting of VA treatment records has been added to the claims file prior to the transfer of the file to the Board.  For the reasons below, the Board is either granting or remanding most of the issues on appeal.  As to the issues being denied, the additional evidence is either cumulative or duplicative or is not pertinent.  Consequently, a remand for those issues is not necessary.

As discussed below, the Board is reopening the issues of service connection for an acquired psychiatric disorder and peripheral vascular disease of the bilateral lower extremities with ulcers.  Those underlying service connection issues, as well as increased ratings for diabetes mellitus, type II and shell fragment wound of the left arm and special monthly compensation being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed April 2004 rating decision, the RO denied service connection for an acquired psychiatric disorder, polyarticular gout, and peripheral vascular disease of the bilateral lower extremities on the basis that there was no evidence showing those disorders were related to the Veteran's military service.  

2.  Evidence received after the April 2004 denial relates to unestablished facts necessary to substantiate the claims of service connection for an acquired psychiatric disorder and peripheral vascular disease of the bilateral lower extremities with ulcers and raises a reasonable possibility of substantiating the underlying claims.

3.  Evidence received after the April 2004 denial does not relate to unestablished facts necessary to substantiate the claim of service connection for polyarticular gout and does not raise a reasonable possibility of substantiating that underlying claim.

4.  At no time during the appeal period has the Veteran exhibited peripheral vascular disease of the bilateral upper extremities.

5.  Benign prostate hypertrophy was not present during service and currently diagnosed benign prostate hypertrophy did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's April 2004 denial of service connection for an acquired psychiatric disorder, polyarticular gout, and peripheral vascular disease of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final April 2004 rating decision pertaining to the issue of service connection for an acquired psychiatric disorder is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the final April 2004 rating decision pertaining to the issue of service connection for polyarticular gout is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  Evidence received since the final April 2004 rating decision pertaining to the issue of service connection for peripheral vascular disease of the bilateral lower extremities with ulcers is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

6.  Peripheral vascular disease of the bilateral upper extremities was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  Benign prostate hypertrophy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In light of the reopening of the claims of service connection for an acquired psychiatric disorder and peripheral vascular disease of the bilateral lower extremities with ulcers, no further discussion of VA's duties to notify and assist as to those issues is necessary.

The Veteran was notified in letters dated in August 2008, April 2010, August 2010, and December 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The December 2011 letter also informed the Veteran of the basis of the prior final denial of his claim for service connection for polyarticular gout in April 2004.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that a medical opinion on the question of service connection for benign prostate hypertrophy is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service and that any currently diagnosed prostate disorder may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.
 
The Board recognizes that a VA examination for the petition to reopen the previously denied issue of service connection for polyarticular gout was not obtained; however, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

	A.  New and Material 

Service connection for an acquired psychiatric disorder, peripheral vascular disease of the bilateral lower extremities, and polyarticular gout was denied in April 2004 because the evidence did not show that those disorders were related to the Veteran's military service.  After receiving notice of the decision that same month, the Veteran did not appeal that decision.  In May 2009, the Veteran filed a new claim seeking to reopen service connection for peripheral vascular disease of the bilateral lower extremities with ulcers.  That claim was denied in July 2009 as no new and material evidence showing a relationship to his military service was received.  Later, in April 2010, the Veteran filed a new claim as to all three issues.   

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the April 2004 decision consisted of the Veteran's STRs, DD 214, VA treatment records dated through 2003, February 2004 and March 2004 VA examinations, and the Veteran's contentions.  His STRs did not show any complaints of, treatment for, or diagnosis of, an acquired psychiatric disorder, peripheral vascular disease of the bilateral lower extremities or polyarticular gout.  His DD 214 shows that he participated in combat and earned the Purple Heart and Combat Infantryman Badge.  His treatment records and February 2004 VA examination showed diagnoses of peripheral vascular disease of the bilateral lower extremities and gout.  The March 2004 psychiatric examination showed a diagnosis of adjustment disorder.  None of the Veteran's treatment records or examinations contained any opinion relating the Veteran's acquired psychiatric disorder, peripheral vascular disease of the bilateral lower extremities or polyarticular gout to his military service.  

Accordingly, at the time of the denial of the claims for service connection for an acquired psychiatric disorder, peripheral vascular disease of the bilateral lower extremities and polyarticular gout in 2004, the claims folder contained no competent evidence that those disorders were related to the Veteran's military service.  Thus, the RO denied the claims for service connection.  The Veteran did not appeal the RO's decision and those denials became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

At the time of the July 2009 rating decision denying the petition to reopen service connection for peripheral vascular disease of the bilateral lower extremities with ulcers, the additional evidence since the April 2004 decision consisted of VA treatment records dated through 2009 and the Veteran's contentions.  None of the treatment records included any opinion relating such disorder to the Veteran's military service.  As the additional evidence was new, but not material as it did tend to show that the peripheral vascular disease was related to the Veteran's military service, the RO denied the petition to reopen.  This decision is not final as discussed below.

In reaching the conclusion that the April 2004 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issues was received within the relevant time period of the 2004 decision.  The April 2004 is rating decision is thus final.  However, a VA examination in June 2010 is pertinent to the issue of service connection for peripheral vascular disease of the bilateral lower extremities.  As such examination is within the one year period of the July 2009 rating decision, that decision is not final.  

The relevant evidence received since the final April 2004 denials consists of additional treatment records, VA examinations in June 2010 with an addendum in August 2010 and October 2010 and the Veteran's contentions.  The June 2010 examiner opined that the Veteran's service-connected diabetes mellitus, type II aggravated the peripheral vascular disease of the bilateral lower extremities, but how it aggravated it was beyond the scope of the examiner's expertise.  The October 2010 examiner diagnosed the Veteran with major depression and opined that the Veteran's symptom of increased stressors was associated with remembering aspects of his time in Vietnam.  An April 2014 statement from the Veteran suggests that the Veteran has had ongoing psychiatric symptomatology since service.  The Veteran's additional treatment records continue to show treatment for polyarticular gout, but contain no opinions relating such disorder to his military service.  

In this case, as regards the issues of service connection for an acquired psychiatric disorder and peripheral vascular disease of the bilateral lower extremities with ulcers, the newly received evidence does relate to unestablished facts necessary to reopen those previously denied claims.  As to the acquired psychiatric disorder issue, the VA examiner's opinion and the Veteran's April 2014 statement indicates that a currently diagnosed disorder may be related to his military service.  As for peripheral vascular disease of the bilateral lower extremities with ulcers, the VA examiner's opinion indicates that it may be secondary to the Veteran's service-connected diabetes mellitus, type II.  As this evidence relates to the unestablished fact of a lack of a nexus between a currently diagnosed acquired psychiatric disorder and peripheral vascular disease of the bilateral lower extremities with ulcers to the Veteran's military service, this evidence is new and material.  Therefore, these previously denied claims are reopened.

Regarding the issue of polyarticular gout, the newly received evidence does not relate to unestablished facts necessary to reopen this previously denied claim.  While the additional evidence received continues to show a diagnosis of polyarticular gout, it fails to show a relationship to the Veteran's military service.  The Veteran's contentions have not indicated that he has experienced ongoing symptoms since service.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a claimant's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a claimant's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

His treatment records or contentions do not indicate that he has had ongoing polyarticular gout symptoms dating back to his military service.  While the Veteran's treatment records dated since 2003 are new, they are not material since they fail to show that the Veteran's polyarticular gout is related to his military service.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Peripheral Vascular Disease of the Bilateral Upper Extremities 

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of peripheral vascular disease of the bilateral upper extremities.  His May 1971 separation examination revealed a clinically normal vascular system and normal upper extremities.

His post-service treatment record also show no diagnosis of peripheral vascular disease of the bilateral upper extremities.  The Veteran was afforded a VA examination for peripheral vascular disease in June 2010.  He was diagnosed with that disorder of the lower extremities, but not there was no upper extremity diagnosis.  In an addendum opinion in August 2010, the examiner opined that there was no documented peripheral vascular disease of the upper extremities.  At a VA general medical examination in December 2011, the Veteran was again diagnosed with peripheral vascular disease of the lower extremities, but not of the upper extremities.  

Based on a review of the evidence, the Board concludes that service connection for peripheral vascular disease of the bilateral upper extremities is denied.  In this case, peripheral vascular disease of his bilateral upper extremities has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a peripheral vascular disease of his bilateral upper extremities disability at any time during the appeal period.  

As discussed above, the June 2010 VA examiner opined that the Veteran did not have peripheral vascular disease of the bilateral upper extremities.  As the examiner's opinion was formed after examining and interviewing the Veteran, as well as reviewing the Veteran's claims file, the Board accords it great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of peripheral vascular disease of the bilateral upper extremities falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for peripheral vascular disease of the bilateral upper extremities in April 2010 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral vascular disease of the bilateral upper extremities.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral vascular disease of the bilateral upper extremities is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Benign Prostate Hypertrophy

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of benign prostate hypertrophy or any other prostate problem.  His May 1971 separation examination revealed a clinically normal genitourinary system.

Post-service treatment records show a diagnosis of benign prostate hypertrophy as early as 2001.  None of his records contain any opinion relating it to his military service, nor do they show the Veteran reported incurring any in-service event, injury, or disease to his prostate.  They also do not show the Veteran reporting that his symptoms had their onset in service.  

Based on a review of the evidence, the Board concludes that service connection for benign prostate hypertrophy is not warranted.  Although the Veteran has a current diagnosis of benign prostate hypertrophy, the evidence fails to show a relationship between that diagnosis and his military service.

The evidence fails to show that the benign prostate hypertrophy had its onset in service or is related to an event, injury or disease in service.  The Veteran has not reported incurring an event, injury or disease to his prostate in service.  Although prostate cancer is presumptively related to herbicide exposure, there is no such presumption for benign prostate hypertrophy.  None of the Veteran's treatment records include any diagnosis of prostate cancer.  No medical professional has provided any opinion linking this Veteran's benign prostate hypertrophy to any in-service herbicide exposure.  There is no indication in the Veteran's STRs of benign prostate hypertrophy.  The fact that his discharge examination failed to show such disorder weighs against a finding that benign prostate hypertrophy had its onset in service.  In this case, the contemporaneous service records weigh against any finding that the Veteran's benign prostate hypertrophy began in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Veteran's post-service medical records fail to show that the current benign prostate hypertrophy is related to his military service.  None of the Veteran's treatment records include any such opinion.  In this case, the contemporaneous service records fail to show that the current benign prostate hypertrophy began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of such prostate findings was in 2001, many years after the Veteran was discharged from service.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of prostate complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of post-service findings is itself evidence which tends to show that benign prostate hypertrophy did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of benign prostate hypertrophy being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between benign prostate hypertrophy and his active duty, service connection for benign prostate hypertrophy is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of benign prostate hypertrophy falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between benign prostate hypertrophy and the Veteran's active duty, service connection for benign prostate hypertrophy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for benign prostate hypertrophy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for benign prostate hypertrophy is denied.  See 38 U.S.C.A §5107.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  

New and material evidence sufficient to reopen the previously denied claim of service connection for polyarticular gout having not been received, the application to reopen this issue is denied.

New and material evidence having been received, the claim for service connection for peripheral vascular disease of the bilateral lower extremities with ulcers is reopened.  

Entitlement to service connection for peripheral vascular disease of the bilateral upper extremities is denied.

Entitlement to service connection for benign prostate hypertrophy is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  As to the issues of service connection for an acquired psychiatric disorder and peripheral vascular disease of the bilateral lower extremities with ulcers, a remand is necessary for adequate examinations with opinions.  Regarding the issues of increased ratings for diabetes mellitus, type II and shell fragment wound of the left arm, the Veteran was afforded a VA examination in August 2014.  As no supplemental statement of the case readjudicating those issues was then issued, a remand is necessary.  As the Veteran's claims for a TDIU and special monthly compensation are intertwined with the remaining issues, they must also be remanded.  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Memphis VA Medical Center and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran an examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is directly related to his military service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed peripheral vascular disease of the bilateral lower extremities with ulcers.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral vascular disease of the bilateral lower extremities with ulcers is aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II.  [If the peripheral vascular disease of the bilateral lower extremities with ulcers is found to have been aggravated by the Veteran's service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


